Case: 11-15816    Date Filed: 06/11/2013   Page: 1 of 5


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 11-15816
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:05-cr-00037-BAE-GSR-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

EARL TYRONE PITTMAN,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (June 11, 2013)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Earl Tyrone Pittman appeals pro se the district court’s grant of his motion

for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), arguing that the
                Case: 11-15816    Date Filed: 06/11/2013    Page: 2 of 5


district court should have further reduced his sentence. Pittman’s original

sentencing guideline range was 151 to 188 months, and he was sentenced to 166

months. In granting Pittman’s instant § 3582(c)(2) motion, the district court found

that his amended guideline range was 97 to 121 months, but because he engaged in

an ongoing effort to influence a witness to change his story, the 18 U.S.C.

§ 3553(a) factors warranted a lesser reduction only to a new sentence of 151

months. On appeal, Pittman argues that the district court failed to address his

request for a sentence reduction to the amended range of 97 to 121 months.

Pittman also argues that his 151-month amended sentence was substantively

unreasonable.

      We review for an abuse of discretion the district court’s decision whether to

reduce a sentence pursuant to 18 U.S.C. § 3582(c)(2). United States v. Smith, 568

F.3d 923, 926 (11th Cir. 2009). Under § 3582(c)(2), “in the case of a defendant

who has been sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission . . . [a district

court] may reduce the term of imprisonment, after considering the factors set forth

in section 3553(a) to the extent that they are applicable, if such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2).

                                           2
              Case: 11-15816     Date Filed: 06/11/2013    Page: 3 of 5


       The district court must follow a two-step process in ruling on a § 3582(c)(2)

motion. United States v. Bravo, 203 F.3d 778, 780-81 (11th Cir. 2000). First, the

court must recalculate the defendant’s sentence “by substituting the amended

guideline range for the originally applied guideline range, and then using that new

base level to determine what ultimate sentence it would have imposed.” Id. at 780.

Under the second step, the court must decide whether, in its discretion, to retain the

original sentence or to resentence the defendant under the amended guideline

range. Id. at 781. When considering whether and to what extent a reduction is

warranted, the district court shall consider the § 3553(a) factors and public safety

concerns, and it may consider the defendant’s post-sentencing conduct. U.S.S.G.

§ 1B1.10, comment. (n.1(B)). “[A] district court commits no reversible error by

failing to articulate specifically the applicability—if any—of each of the section

3553(a) factors, as long as the record demonstrates that the pertinent factors were

taken into account by the district court.” United States v. Eggersdorf, 126 F.3d

1318, 1322 (11th Cir. 1997). We have affirmed the grant of a § 3582(c)(2) motion

when the district court used a “brief form order,” and the record showed that the

court had considered the § 3553(a) factors. United States v. Smith, 568 F.3d 923,

926-29 (11th Cir. 2009).




                                          3
               Case: 11-15816     Date Filed: 06/11/2013    Page: 4 of 5


      In an appeal from an original sentencing proceeding, we review the

reasonableness of a sentence for abuse of discretion. Gall v. United States, 552

U.S. 38, 41, 128 S.Ct. 586, 591, 169 L.Ed.2d 445 (2007). The party challenging

the sentence bears the burden of proving the sentence is unreasonable. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). In making a reasonableness

determination, we conduct a two-step review, first ensuring that the sentence was

procedurally reasonable, and then examining whether the sentence was

substantively reasonable in light of the totality of the circumstances and the

§ 3553(a) factors. Gall, 552 U.S. at 51, 128 S.Ct. at 597. With regard to

substantive reasonableness, “[a] district court abuses its discretion when it (1) fails

to afford consideration to relevant factors that were due significant weight, (2)

gives significant weight to an improper or irrelevant factor, or (3) commits a clear

error of judgment in considering the proper factors.” United States v. Irey, 612

F.3d 1160, 1189 (11th Cir. 2010) (en banc), cert. denied, 131 S.Ct. 1813 (2011)

(quotation omitted).

      The district court did not abuse its discretion in denying Pittman’s

§ 3582(c)(2) motion. The district court’s order reflects that the district court

properly recalculated Pittman’s applicable guideline range based on the amended

guidelines. The order further reflects that the district court properly took into

                                           4
               Case: 11-15816     Date Filed: 06/11/2013    Page: 5 of 5


account the relevant § 3553(a) factors when it granted Pittman’s motion and

reduced his sentence to 151 months. Even though it was not required to do so, the

district court specifically articulated that it had considered certain § 3553(a)

factors, including the nature and circumstances of the offense and Pittman’s history

and characteristics. Finally, Pittman has not met his burden of demonstrating that

his reduced sentence was substantively unreasonable.

      AFFIRMED.




                                           5